DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 3/23/21 have been received. Claims 1, 3, 5, 7-11, 14, 16, and 17 have been amended. Claims 2, 4, 6, 12-13, and 15 have been cancelled.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nodono (US 2010/0035113) as cited in IDS dated 6/21/19.
Regarding claim 1, Nodono discloses  a block copolymer electrolyte for use in an electrochemical cell([0025], [0027]), comprising: a block copolymer having the following structure: 

    PNG
    media_image1.png
    470
    352
    media_image1.png
    Greyscale

wherein: Y is selected from the group consisting of ketones, sulfones, isopropylidene, hexafluoroisopropylidene, amides, oxygen, sulfur, nitrogen, and phosphonate; R1, R2, R3, and R4 is each selected independently from the group consisting of hydrogen, alkyl, halogenated alkyl, alkene, aromatic rings, siloxane, alkyl ether, and alkyl thioether; R6 is selected from the group consisting of alkyl, halogenated alkyl, alkene, aromatic rings, siloxane, alkyl ether, and alkyl thioether; a is an integer ranging from 10 to 90; and b is an integer ranging from 10 to 90(structure 10, [0081]); and an electrolyte salt ([0054], claims 13 & 14).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 7-11, 14, and 16-24 is/are rejected under 35 U.S.C. 103 as being obvious over Pratt et al. (US 2017/0092983) as cited in IDS dated 6/21/19 in view of  Yang et al. (US 2018/0375153).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

Regarding claim 7, Pratt discloses a polymer electrolyte for use in an electrochemical cell(abstract), comprising: a block copolymer having an ordered nanostructure ([0027]-[0029]) comprising a matrix of: first domains defined by an association of first polymers([0014], [0021]), the first polymers comprising polyethers, polyamines, polyimides, polyamides, poly(alkyl carbonates), polynitriles, polysiloxanes, polyphosphazenes, polyolefins, polydienes([0015]); and 
 second domains defined by an association of second polymers([0021], [0028], [0030]), the second polymers comprising poly(2,6-dimethyl-1,4-phenylene oxide) (PXE)([0016]); wherein the second domains have a softening temperature no less than 190°C([0063] Table 1, Sample B); and an electrolyte salt([0041]) but does not explicitly disclose the first polymers comprising 
polyester.
	Yang teaches a new class of electrolyte salts that contain substituted imidazole or benzimidazole groups (abstract).  Yang teaches  the salts  are used with any polymer, such as a solid polymer, that is appropriate for use in a Li battery([0028]). Yang teaches examples of polymers that can be used with the salts to form a solid polymer electrolyte include, but are not 
	It would have been obvious to one of ordinary skill in the art to provide in the polymer electrolytes of Pratt,  the first polymers comprising polyester as taught by Yang as art recognized equivalence for the same purpose. See MPEP 2144.06 II.
Regarding claim 8, modified Pratt discloses all of the claim limitations as set forth above. Modified Pratt further discloses  the first polymers(Yang [0028]) and the second polymers form block copolymers(Pratt [0014]-[0016]), each block copolymer comprising the first polymers as a first block and the second polymers as a second block(Pratt [0014], [0021]). 
Regarding claim  9,  modified Pratt discloses all of the claim limitations as set forth above. Modified Pratt further discloses the first blocks comprise comb polymers that have a backbone and pendant groups(Pratt [0015]). 
Regarding claim 10, modified Pratt discloses all of the claim limitations as set forth above. Modified Pratt further discloses  the backbone comprises polyesters (Yang [0028]). 
Regarding claim  11, modified Pratt discloses all of the claim limitations as set forth above. Modified Pratt further discloses the pendants are selected from the group consisting of oligoethers, substituted oligoethers, nitrile groups, sulfones, thiols, polyethers, polyesters, 
Regarding claim 14, Pratt discloses an polymer electrolyte for use in an electrochemical cell(abstract), comprising: an ionically-conductive phase([0014]) comprising polyethers, polyamines, polyimides, polyamides, poly(alkyl carbonates), polynitriles, polysiloxanes, polyphosphazenes, polyolefins, polydienes([0014]-[0015]), and an electrolyte salt([0041]); and a structural phase comprising poly(2,6-dimethyl-1,4-phenylene oxide) (PXE) ([0014], [0016]) wherein the structural phase has a softening temperature no less than 190°C ([0063], Table 1, Sample B); and wherein the phases form a microphase separated domain structure([0046]) but does not explicitly disclose an ionically conductive phase comprising polyester.
Yang teaches a new class of electrolyte salts that contain substituted imidazole or benzimidazole groups (abstract).  Yang teaches  the salts  are used with any polymer, such as a solid polymer, that is appropriate for use in a Li battery([0028]). Yang teaches examples of polymers that can be used with the salts to form a solid polymer electrolyte include, but are not limited to, homopolymers, random copolymers, graft copolymers, and block copolymers that contain ionically-conductive blocks and structural blocks that make up ionically-conductive phases and structural phases, respectively and the ionically-conductive polymers or phases may contain one or more linear or non-linear polymers such as polyethers, polyesters, polyamines, polyimides, polyamides, poly alkyl carbonates, polynitriles, perfluoro polyethers, polysiloxanes, polyalkoxysiloxanes, polyphosphazines, polyolefins, polydienes, and fluorocarbon polymers ([0028]).

Regarding claim 16, modified Pratt discloses all of the claim limitations as set forth above. Modified Pratt further discloses the ionically-conductive phase and the structural phase formed block copolymers, wherein an association of first blocks forms the ionically-conductive phase and an association of second blocks forms the structural phase(Pratt [0014]).
Regarding claim 17, modified Pratt discloses all of the claim limitations as set forth above.  Modified Pratt further discloses  an electrochemical cell(Pratt [0025]), comprising:
an anode configured to absorb and release lithium ions(Pratt [0025]); a cathode comprising cathode active material particles(Pratt [0025]), an electronically-conductive additive, and a catholyte ([0022]-[0023]); a current collector adjacent to an outside surface of the cathode(Pratt [0025]); and a separator region between the anode and the cathode, the separator region comprising a separator electrolyte configured to facilitate movement of lithium ions back and forth between the anode and the cathode([0025]); wherein the separator electrolyte comprises an electrolyte selected from the group consisting of the polymer electrolyte of Claim 7, and the polymer electrolyte of Claim 14, and the electrolyte salt is a lithium salt(Pratt [0014]).
Regarding claim 18, modified Pratt discloses all of the claim limitations as set forth above. Modified Pratt further discloses the catholyte comprises a solid polymer electrolyte(Pratt[0019]).
Regarding claim 19, modified  Pratt discloses all of the claim limitations as set forth above. Modified Pratt further discloses  the catholyte is immiscible with the separator electrolyte(Pratt [0022]).

Regarding claim 21, modified Pratt discloses all of the claim limitations as set forth above. Modified Pratt further discloses the anode comprises a material selected from the group consisting of lithium metal, lithium alloy, graphite and silicon(Pratt [0066]).
Regarding claim 22, modified Pratt discloses all of the claim limitations as set forth above. Modified Pratt further discloses the cathode active material is selected from the group consisting of lithium iron phosphate, lithium nickel cobalt aluminum oxide, lithium nickel cobalt manganese oxide, lithium manganese spinel (Pratt [0065]).
Regarding claim 23, modified Pratt discloses all of the claim limitations as set forth above.  Modified Pratt further discloses the separator electrolyte further comprises ceramic electrolyte particles(Pratt [0020]).
Regarding claim 24, modified Pratt discloses all of the claim limitations as set forth above. Modified Pratt further discloses the separator electrolyte is crosslinked(Pratt [0014]).
Allowable Subject Matter
9.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is the block copolymer further comprises an additional group with the following structure:

    PNG
    media_image2.png
    57
    152
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    135
    472
    media_image3.png
    Greyscale
 and wherein c is an integer ranging from 10 to 90.
	In the instant invention, block copolymers of PXE, the diblock PXE-PEO and the triblock PXE-PEO-PXE, can operate as electrolytes (with an added electrolyte salt) at elevated temperatures, resulting in higher ionic conductivity and longer cell cycling lifespan than is possible for the block copolymers shown in (1) ([0041] US 2020/0102451).
	Nodono does not disclose, teach or render obvious the noted claim limitation.
10.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is the block copolymer further comprises an additional group with the following structure: 

    PNG
    media_image4.png
    129
    176
    media_image4.png
    Greyscale
the additional group attached to the block copolymer to form a triblock copolymer with the following structure: 

    PNG
    media_image5.png
    166
    428
    media_image5.png
    Greyscale
and wherein d is an integer ranging from 10 to 90.  The reasons for the indication of allowable subject matter are the same as provided in paragraph 9 above and apply herein.
Response to Arguments
11.	Applicant’s arguments with respect to claim(s) 1-11, 13, 14, and 16-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724